EXHIBIT 10.33
 
 
[img001.jpg]
February 9, 2012
 
Excellong, Inc.
77 Sugar Creek Center Boulevard
Suite 215
Sugar Land, Texas 77478
Attention: Yng-Jou Joe Hwang, President
 
Re:           Amendatory Letter Agreement
 Stock Purchase Agreement, dated December 16, 2011
 
Ladies and Gentlemen:
 
Reference is hereby made to that certain Stock Purchase Agreement (the “Purchase
Agreement”), dated December 16, 2011, between Pacific Energy Development Corp.,
a Nevada corporation (“PEDCO”), the shareholders (“Sellers”) of Excellong E&P-2,
Inc., a Texas corporation (the “Corporation”), and Excellong, Inc., a Texas
corporation (“Excellong”). PEDCO, Sellers and Excellong are sometimes referred
to herein individually, as a “Party” and collectively, as the “Parties.” All
capitalized terms used but not otherwise defined herein shall have the meanings
set forth in the Purchase Agreement.
 
The Purchase Agreement sets forth the terms and conditions by which PEDCO agrees
to acquire from Sellers all of the issued and outstanding shares of capital
stock of the Corporation.
 
Pursuant to Section 6 of the Purchase Agreement, the consummation of the
transactions contemplated by the Purchase Agreement (“Closing”) shall take place
on a date to be specified by PEDCO subject to PEDCO’s satisfaction with its due
diligence investigation under Section 5 of the Purchase Agreement and provided
that Closing does not occur later than sixty (60) days from the date of the
Purchase Agreement.
 
Section 5(a) of the Purchase Agreement defines the Review Period as sixty (60)
days after the date of the Purchase Agreement, until 5:00 p.m. Central time on
such date.
 
Section 14(a)(iv) of the Purchase Agreement defines the Outside Closing Date as
February 14, 2012.
 
Section 8(f)(iii) states that there are no preferential rights to purchase,
options to purchase, area of mutual interest agreements, consents to assign or
confidentiality agreements affecting any of the Oil & Gas Assets.
 
 
4125 Blackhawk Plaza Circle, Suite 201A, Danville, CA 94506    T: (925) 984
2845    F: (925) 403 0703    www.PacificEnergyDevelopment.com
 
 
1

--------------------------------------------------------------------------------

 


Excellong, Inc.
February 9, 2012
 
Pursuant to Section 17 of the Purchase Agreement, Mr. Y. Joe Hwang (the
“Shareholder Representative”) shall act as agent for the Sellers and may amend
or waive any rights of Sellers under the Purchase Agreement.
 
The Parties desire that Closing be held on Thursday, March 1, 2012, the Review
Period run until that time, the Outside Closing Date be defined as March 1,
2012, and the representation made in Section 8(f)(iii) of the Purchase Agreement
reflect two required consents to assign affecting the Oil & Gas Assets, subject
to the terms and conditions of this Amendatory Letter Agreement (this
“Amendment”).
 
In consideration of the mutual premises and covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:
 
1. The Parties hereby amend the first sentence of Section 6 of the Purchase
Agreement to read in its entirety as follows:
 
“Subject to Buyer’s satisfaction with its due diligence investigation under
Section 5, the consummation of the transactions contemplated by this Agreement
shall take place at a closing (“Closing”) on a date to be specified by Buyer
(the “Closing Date”); provided, however, that the Closing Date shall not be
later than the Outside Closing Date.”
 
2. Pursuant to Section 6 of the Purchase Agreement, Buyer hereby gives notice to
Sellers and Excellong that, subject to Buyer’s satisfaction with its due
diligence investigation under Section 5 of the Purchase Agreement, Closing shall
take place at 10:00 a.m., Thursday, March 1, 2012, at the offices of Excellong
at the address above.
 
3. The Parties hereby amend the first sentence of Section 5(a) of the Purchase
Agreement to read in its entirety as follows:
 
“From the date of this Agreement until 5:00 p.m. Central Time on the day prior
to the Closing Date (the “Review Period”), the Corporation shall permit Buyer
and Buyer’s representatives to examine during normal business hours at a
location designated by the Corporation all abstracts of title, title opinions,
title files, ownership maps, lease, well, and division order files, assignments,
operating, and accounting records and all Leases, Surface Agreements, Permits,
Contracts, and other agreements, data, analyses, and information pertaining to
the Oil & Gas Assets insofar as the same may now be in existence and in the
possession of the Corporation (or agent or Representative of the Corporation),
subject to such restrictions upon disclosure as may exist under confidentiality
or other agreements binding upon the Corporation and relating to the data.”
 
4. The Parties hereby amend Section 14(a)(iv) of the Purchase Agreement to read
in its entirety as follows:
 
“by either Sellers or Buyer, if Closing shall not have occurred on or before
March 1, 2012 (the “Outside Closing Date”); provided, however, that the right to
terminate this Agreement under this Section 14(a)(iv) shall not be available:
(A) to Sellers, if any breach of this Agreement by Sellers has been the
principal cause of, or resulted in, the failure of Closing to occur on or before
the Outside Closing Date; or (B) to Buyer, if any breach of this Agreement by
Buyer has been the principal cause of, or resulted in, the failure of Closing to
occur on or before the Outside Closing Date.
 
 
2

--------------------------------------------------------------------------------

 
 
Excellong, Inc.
February 9, 2012
 
5. The Parties hereby amend Section 8(f)(iii) of the Purchase Agreement to read
in its entirety as follows:
 
“Except as set forth on Schedule 8(f), there are no preferential rights to
purchase, options to purchase, area of mutual interest agreements, consents to
assign or confidentiality agreements affecting any of the Oil & Gas Assets.”
 
6. Schedule 8(f) to the Purchase Agreement is attached hereto as Exhibit A.
 
7. As amended hereby, the Purchase Agreement is in full force and effect, and
valid and binding upon the Parties. In the event of a conflict between this
Amendment and the Purchase Agreement, the terms and conditions of this Amendment
shall control and govern the point in conflict. Notwithstanding anything to the
contrary, failure of this Amendment to address a point in the Purchase Agreement
shall not be deemed to be a conflict.
 
8. All exhibits attached to this Amendment are hereby incorporated by reference
herein and made a part hereof for all purposes as if set forth in their entirety
herein. This Amendment shall be binding upon and inure to the benefit of the
Parties, and their respective successors and assigns. This Amendment may not be
altered, or amended, nor any rights hereunder waived, except by an instrument in
writing executed by the Party or Parties to be charged with such amendment or
waiver. This Amendment may be executed in counterparts, and each counterpart
shall be deemed to be an original, but all of which shall be deemed to be one
amendment. This Amendment may be executed by telefax or electronic signatures,
and telefax and electronic signatures shall be valid and binding upon the
Parties.
 
 
[Signature page follows.]
 
 
3

--------------------------------------------------------------------------------

 
 
Please execute this Amendment in the space provided below indicating your
agreement with the above and return the executed Amendment to the undersigned by
fax or email at your earliest convenience. Please do not hesitate to contact me
if you have any questions. Thank you for your prompt attention to this matter.
 
 

 
Sincerely,
         
Pacific Energy Development Corp.
         
 
By:
/s/ Frank C. Ingriselli        
Frank C. Ingriselli
     
Chief Executive Officer
         

                                                          
ACCEPTED AND AGREED
this 10th day of February, 2012
 
Sellers
Excellong, Inc.

            By:
/s/ Yng-Jou Joe Hwang 
   
/s/ Yng-Jou Joe Hwang 
   
Y. Joe Hwang   
   
Yng-Jou Joe Hwang
   
Shareholder Representative   
   
President
 

 
 
4

--------------------------------------------------------------------------------

 

Schedule 8(f)
Preferential Rights to Purchase, Options to Purchase, Area of Mutual Interest
Agreements,
Consents to Assign and Confidentiality Agreements
 
1.  
Consent to Assign: Oil and Gas Lease, dated May 5, 2008, by and between TYLER
RANCH PARTNERS, LTD. and TEXOZ E&P II, INC.

 
2.  
Consent to Assign: Oil and Gas Lease, dated June 30, 2009, by and between TYLER
RANCH PARTNERS, LTD. and TEXOZ E&P II, INC.

 
 
5

--------------------------------------------------------------------------------